Dear Director, Susan C. McVey,
¶ 0 This office has received your request for an official Attorney General Opinion in which you ask, in effect, the following question:
Does Article X, Section 10A of the Oklahoma Constitution allowthe voters in each county of a multi-county library system, whichincludes one county with over 150,000 population and two countieseach with less than 150,000 population, to vote for a millageincrease of up to six mills or, is the authorization for a sixmill levy limited to the county with a population over 150,000?
¶ 1 The Oklahoma Library Code authorizes counties, cities, and towns to develop and operate multicounty library systems containing two or more counties. 65 O.S. Supp. 2000, §§ 4-101[65-4-101],
4-103(a). Each multicounty system must provide "equitable library services to all persons in the district" to be served. Id. § 4-101. A multicounty library system is governed by a Board of Trustees with at least one member from each county in the system.Id. § 4-103(a). "The governing boards of cities, towns, counties, and library systems . . . may submit to a vote of the people special tax levies of any tax . . . authorized for levying in and by cities, towns, counties and library system districts."65 O.S. 1991, § 4-107[65-4-107](a).
¶ 2 The Oklahoma Constitution authorizes counties to levy ad valorem taxes for public libraries when such levy is approved by a majority of the qualified voters. Okla. Const. art. X, § 10A. Taxes levied and collected pursuant to this section are controlled and administered under the direction of the system board. 65 O.S. Supp. 2000, § 4-105[65-4-105](d). The amount of the tax levy is limited to either four mills or six mills, depending upon population, as follows:
  Except as provided in this section, in a county having less than one hundred fifty thousand (150,000) population . . . the special annual recurring ad valorem tax levy shall be not less than one (1) mill nor more than four (4) mills on the dollar of the assessed valuation of all taxable property in the county. In a county having more than one hundred fifty thousand (150,000) population or in a multicounty library system with a county having more than one hundred fifty thousand (150,000) population, . . . the special annual recurring ad valorem tax levy for each such county shall be not less than one (1) mill nor more than six (6) mills
on the dollar of the assessed valuation of all taxable property in the county.
Okla. Const. art. X, § 10A1 (emphasis added).
¶ 3 While counties with a population less than 150,000 ("small counties") are limited to a tax levy of four mills, counties with a population over 150,000 ("large counties") or multicounty library systems with a county over 150,000 may levy a tax up to six mills. Your question seeks guidance on the millage limit for small counties that are within a multicounty system with a large county; that is, whether the six mill limit applies to each county in the system or only to the large county.
¶ 4 Construction of the Oklahoma Constitution must be in accord with the intent of the framers and the people who adopted it and such intent is to be found in the instrument itself. Draper v.State, 621 P.2d 1142, 1145 (Okla. 1980). The sentence in Section 10A applicable to small counties indicates that the millage range of one to four mills applies to small counties "[e]xcept as provided in this section." Okla. Const. art. X, §10A. If all small counties were limited to the four mill levy, irrespective of any other circumstance, such as inclusion in a multicounty system, the drafters of the provision would not have needed to add the exception phrase. Every provision of the Constitution is presumed to have been intended for some useful purpose and every provision should be given effect. Cowart v.Piper Aircraft Corp., 665 P.2d 315, 317 (Okla. 1983).
¶ 5 Section 10A goes on to provide that for a county with a population greater than 150,000 or "in a multicounty library system with a county having more than one hundred fifty thousand (150,000) population," the tax levy shall be not more than six mills. Okla. Const. art. X, § 10A. This provision authorizes the higher rate in large counties, as well as in systems which include a large county. A multicounty library system is by definition a library system containing two or more counties. 65O.S. Supp. 2000, § 4-103[65-4-103](a). By specifying that the six mill limit applies to a multicounty library system with a large county, drafters of the constitutional provision included all counties within the system, not just the large county. If the drafters intended to apply the six mill limit only to those counties with a population greater than 150,000, it would have been unnecessary to add the language concerning multicounty systems. If the library system has one county with more than 150,000 people, then all counties in the system have constitutional authorization to increase the tax levy to six mills.
¶ 6 It is, therefore, the official Opinion of the AttorneyGeneral that:
Article X, Section 10A of the Oklahoma Constitution allows thevoters in each of the counties of a multicounty library system tovote for a millage increase up to six mills if there is at leastone county in the system with a population greater than 150,000.In a multi-county library system consisting of one county with apopulation greater than 150,000 and two counties each of whichhas a population less than 150,000, the voters in each of thesecounties may vote for a millage increase of up to six mills tosupport the library system.
W.A. DREW EDMONDSON ATTORNEY GENERAL OF OKLAHOMA
KATHRYN BASS ASSISTANT ATTORNEY GENERAL
1 Article X, Section 10A was amended by State Question No. 666, Legislative Referendum No. 300, adopted at the general election held on November 8, 1994. Prior to the amendment, the tax levy for all counties, irrespective of population, was limited to four mills.